DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application EP 16198759, however communication mailed 11/28/18 indicates improper priority claim(s) to prior-filed foreign application.  Since applicant has filed a single priority document, a corrected filing receipt may be needed.  The communication is from the Office of Data Management 571-272-4000 or 1-888-786-0101.

Election/Restrictions
Applicant’s election without traverse of Group I (Figs. 1-7b) in the reply filed on 11/23/20 is acknowledged.  Applicant submits that claims 1-5, 8 and 13-20 read on the elected species.  Claim 18 recite a limitation found in withdrawn claim 6 and thus the examiner is also withdrawing claims 18-19.  The turn signal indicator module, recited on line 1 is not disclosed in the elected group.  Therefore claims 1-5, 8, 13-17 and 20 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites, “ … provide a second sub assembly … provide a third sub assembly…”  As written, it is unclear what applicant intends to claim.  Are the bezel and sub assembly now the second sub assembly?  Are the bezel and sub assembly and connection now the second sub assembly?  Are the bezel and casing the head assembly?  Are the bezel, casing and a connection now the head assembly?  Clarifying the wording to make clear which assembly is formed by which part or parts should overcome this rejection.
Claim 2 recites the limitation "the at least one snap, latch and clip connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  First recitation is “a slots”.
Claim 4 recites the limitation "the lower end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the light module" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the first, third, sixth, seventh and/or eighth snap, latch and/or clip connection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Should claim 5 depend from claim 4?

Claim 15 recites the limitation "the tab" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 3, recites “can be.”  This phrase is vague and indefinite.
Applicant is advised to check the antecedent in the withdrawn claims, depending on how applicant amends claim 1, this application will mostly likely be in condition for allowance next office action.  See claim 6, line 1, especially.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the configuration of the structure and the structural cooperation between the parts of the head assembly/assembly including the casing elements, articulation assembly, bezel, hinge and snap/latch/clip connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes head assemblies for external rear view devices attached to a motor vehicle including upper and lower connected casing parts, some including articulation means and/or attachment means.  The list is as follows: 2010/0296189; 8,579,444; 9,216,690; 7,073,914; and 9,827,909.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632